             Case 3:20-cr-00216-BR     Document 7      Filed 07/29/20     Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                       Case No. 3:20-cr-00216   ·~BR
        v.

 Benjamin Bolen                                 ORDER TO MODIFY CONDITIONS OF
                                                RELEASE

IT IS ORDERED THAT the conditions of release be modified as follows:

Ordering the REMOVAL of following the conditions:

Do not enter within a five-block radius of the U.S. Courthouse in Portland, Oregon or the
Multnomah County Justice Center unless prior approval is obtained from U.S. Pretrial Services.

Comply with the following curfew: 8pm to 6am unless othe1wise directed by U.S. Pretrial
Services.

And REPLACE with the noted condition:

The defendant shall not be present between 10 pm and 6 am within the five blocks su!1'ounding
the federal courthouse in P011land, Oregon, defined as SW Washington Street to the north, the
Willamette River on the east, SW Market Street to the south and SW Park Avenue to the west,
unless for employment purposes.




IT IS SO ORDERED THIS          d)~                          , 2020.




                                                                          U.S. Magistrate Judge



Submitted by U.S. Pretrial Services
